

115 HR 5130 IH: Ensuring Veterans Access to Military Fitness Facilities Act of 2018
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5130IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Ms. Tenney introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to permit the Secretary of a military department to grant
			 veterans access to certain fitness centers under the jurisdiction of such
			 Secretary, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Veterans Access to Military Fitness Facilities Act of 2018. 2.Access for veterans to certain fitness centers (a)In generalChapter 152 of title 10, United States Code, is amended by adding at the end the following new section:
				
					2569.Fitness centers: access for veterans
 (a)In generalSubject to subsection (b), the Secretary of a military department may grant veterans access to a fitness center that—
 (1)is under the jurisdiction of such Secretary; and (2)is operated by a geographically separated unit that is located not less than 100 miles from the supporting base of such unit.
 (b)Factors for considerationIn determining whether to grant veterans access to a fitness center under subsection (a), the Secretary concerned shall consider—
 (1)whether the commander who oversees the fitness center has determined— (A)that such fitness center has the capacity and infrastructure required to support veterans; and
 (B)that granting veterans such access would not impede the readiness of members of the armed forces on active duty who use the fitness center;
 (2)the effect that granting veterans such access would have on the operating and maintenance expenses of the fitness center; and
 (3)any additional criteria determined by the Secretary concerned. (c)DefinitionIn this section, the term veteran has the meaning given such term in section 101 of title 38.
						.
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following:
				
					
						2569. Fitness centers: access for veterans..
			